Opinion by
Evans, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) The green olives in question at 20 cents per gallon under paragraph 744 as claimed, Skourtsis v. United States (T. D. 48218) followed; (2) mint leaves, peppermint leaves, and similar mer*503chandise free of duty under paragraph 1722, United States v. Penick (24 C. C. P. A. 436, T. D. 48901) and Abstract 36381 followed; and (3) apricot paste or pulp at 35 percent under paragraph 735, United States v. Sahadi (23 C. C. P. A. 293, T. D. 48165) followed.